Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein each of the plurality of rotor blades and each of the plurality of impeller blades include a curvature in the first circumferential direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent upon Claims 1 and 3-5. None of the claims recite a first circumferential direction prior to Claim 6. Therefore, Claim 6 is indefinite due to a lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (WO 2013/141912).
Regarding Claim 1, Feng et al. discloses a compressor comprising: a housing (paragraph 0028; Fig. 1 #22 - housing; an impeller located within the housing and rotatable about an impeller axis in a first rotational direction (paragraph 0028; Fig. 1 #28 - impeller); and a rotor section rotatable about the impeller axis in a second rotational direction opposite the first rotational direction (paragraph 0028; Fig. 1 #30 - rotor).
Regarding Claim 2, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the rotor section includes a rotor having at least one row of rotor blades (paragraph 0034; Fig. 4 #100 – rotor blades).
Regarding Claim 3, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the impeller includes a hub and a plurality of impeller blades extending outward from the hub toward a portion of the housing (paragraph 0034; Fig. 4 #104 – center body as hub has blades #100).
wherein the rotor section includes a cylindrical rotor with a plurality of rotor blades extending from a surface of the cylindrical rotor (paragraph 0036; Figs. 4,5 #132 – compression ramps with shrouds #150 as rotor blades).
Regarding Claim 5, Feng et al. discloses all the limitations of Claim 4 above. Feng et al. further discloses wherein the plurality of impeller blades each include an upstream end and downstream end with the upstream end being circumferentially spaced in the first rotational direction from the downstream end and the plurality of rotor blades each include an upstream end and a downstream end with the upstream end being circumferentially spaced in the second rotational direction from the downstream end (Fig. 4 #100 – impeller blades, #132,150 – rotor blades).
Regarding Claim 6, Feng et al. discloses all the limitations of Claim 5 above. Feng et al. further discloses wherein each of the plurality of rotor blades and each of the plurality of impeller blades include a curvature in the first circumferential direction (Fig. 4 – all blades curve circumferentially).
Regarding Claim 7, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the impeller is driven by an impeller motor and the rotor is driven by a separate rotor motor (paragraph 0029).
Regarding Claim 8, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the impeller is driven by an impeller motor and the rotor section is driven by the impeller motor through a transmission to reverse a rotational output of the impeller motor (paragraph 0029).
Regarding Claim 9, Feng et al. discloses all the limitations of Claim 8 above. Feng et al. further discloses wherein the transmission is a variable ratio transmission (paragraphs 0029,0053).
Regarding Claim 10, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein an outlet of the impeller is immediately upstream of an inlet to the rotor section (Fig. 3).
Regarding Claim 11, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the compressor is a mixed flow compressor (Fig. 3).
Regarding Claim 12, Feng et al. discloses all the limitations of Claim 1 above. Feng et al. further discloses wherein the compressor is operable with a low pressure refrigerant or a medium pressure refrigerant (paragraph 0004 – water as low pressure refrigerant).
Regarding Claim 13, Feng et al. discloses a method of operating a compressor comprising the steps of: rotating an impeller in a first rotational direction with an impeller motor to draw refrigerant into an inlet of the compressor (paragraphs 0028,0029,0034; Fig. 1 #28 - impeller); rotating a rotor section downstream of the impeller in a second rotational direction opposite the first rotational direction (paragraphs 0028,0035; Fig. 1 #30 - rotor); and directing the refrigerant from the rotor section to a compressor outlet (paragraphs 0048,0049).
Regarding Claim 14, Feng et al. discloses all the limitations of Claim 13 above. Feng et al. further discloses including turning a direction of the refrigerant in an axial direction with the rotor section (paragraph 0038; Fig. 3).
Regarding Claim 15, Feng et al. discloses all the limitations of Claim 13 above. Feng et al. further discloses including driving the impeller with an impeller motor and driving the rotor section with a rotor section motor (paragraph 0029).
Regarding Claim 16, Feng et al. discloses all the limitations of Claim 13 above. Feng et al. further discloses including driving the impeller with an impeller motor and driving the rotor section with the impeller motor through a transmission (paragraph 0029).
Regarding Claim 17, Feng et al. discloses all the limitations of Claim 16 above. Feng et al. further discloses including varying a magnitude or rotation from an output of the impeller motor with the transmission (paragraphs 0029,0053).
Regarding Claim 18, Feng et al. discloses all the limitations of Claim 16 above. Feng et al. further discloses including reversing a direction of rotation of an output of the impeller motor with the transmission (paragraph 0029).
Regarding Claim 19, Feng et al. discloses all the limitations of Claim 13 above. Feng et al. further discloses wherein the compressor is a mixed flow compressor (Fig. 3).
Regarding Claim 20, Feng et al. discloses all the limitations of Claim 13 above. Feng et al. further discloses wherein the compressor is operable with a low pressure refrigerant or a medium pressure refrigerant (paragraph 0004 – water as low pressure refrigerant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shistla et al. (20040076513), Stalker (2648493), and Hofer et al. (20100158665) each teaches a compressor with a housing, impeller rotating in a first direction, and rotor rotating in the opposite direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745